Mr. Justice Vausb delivered the opinion of the court: This is a claim by St. Margaret’s Hospital of Spring Valley, Illinois, and Dr. Charles J. Green of Ladd, Illinois for allowance of a hospital bill of Sixty-five Dollars and Ninety Cents ($65.90) in behalf of the hospital above named and for medical services in the amount of Forty-nine Dollars ($49.00) in behalf of Dr. Green on account of hospital and medical treatment of one Percy L. Fink, an employee of the Division of Highways, Department of Public Works and Buildings, who was injured on June 8th, 1931, when burned in an explosion resulting from the ignition of gasoline which was being withdrawn by Fink from a State owned paving mixer. Stipulation of facts has been entered into between the claimants through their attorney and the Attorney General’s office as the representative of the State of Illinois and from this stipulation it appears that P. L. or Percy Fink, State employee was injured on June 8th, 1931, and was on that date treated for these injuries by Dr. Charles J. Green, one of the claimants; that the injured man was taken to St. Margaret’s Hospital at Spring Valley, Illinois on the evening of the day of the injury and remained there until June 30, 1931; that on the day after the man was taken to the hospital, the Mother Superior requested information of C. M. Wahl, Superintendent of Construction of the State of Illinois, as to who would be responsible for the hospital services to be rendered to this man. On June 11, 1931, Mr. Wahl, in his capacity as Superintendent of Construction, on the letterhead of the State of Illinois, Department of Public Works and Buildings, notified the Mother Superior that the State of Illinois would assume all obligations in connection with the case; that on or about this same time Mr. Wahl also assured Dr. Green that the services of Dr. Green, rendered to Fink, would be paid by the State of Illinois; that on August 7, 1931, Mr. Wahl requested statements from the hospital and from Dr. Green and on August 10, the respective statements for services were sent to the Highway Department of the State of Illinois; that said statements were approved for payment on October 1st, 1931; that the regular appropriation for medical expense for the State Highway Department lapsed on September 30, 1931, into the General Fund; that the respective services both for hospital and medical services were rendered prior to July 1st, 1931; that the hospital services rendered by St. Margaret’s Hospital and unpaid are in the amount of Sixty-five Dollars and Ninety Cents ($65.90), and the medical services rendered by Dr. Charles J. Green and unpaid are in the amount of Forty-nine Dollars ($49.00); that said bills have been approved as to reasonableness of services and correctness by the State Highway Department; that the Chief Highway Engineer, in his report of May 3rd, 1933, recommends to the court that said bills be allowed and the Attorney General, in his statement, also recommends that said claims be allowed. Under the undisputed circumstances shown by the stipulation filed in this case, the court is of the opinion that said claims should be allowed and accordingly the claimant, St. Margaret’s Hospital of Spring Valley, Illinois is awarded the sum of Sixty-five Dollars and Ninety Cents ($65.90) and Dr. Charles J. Green of Ladd, Illinois, is awarded the sum of Forty-nine Dollars ($49.00).